Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/02/2020 has been entered.

Applicant’s Response
In Applicant’s response dated 11/02/2020, Applicant amended Claims 1, 17 and 18; and argued against all objections and rejections previously set forth in the Office Action dated 08/14/2020.
In light of Applicant’s amendments and remarks, the previously objection is withdrawn.
In light of Applicant’s Amendments and remarks, the previously set forth rejection under 35 U.S.C. 112 is withdrawn.



Status of the Claims


Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s).  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 14 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalakrishnan (US 2010/0306172 A1) (hereinafter, Gopalakrishnan).

Regarding Claim 1, Gopalakrishnan teaches an information processing apparatus (See Gopalakrishnan’s Abstract) comprising: 
a memory that is configured to store first data constituted of a plurality of pieces of individual data each including a plurality of items (Gopalakrishnan in par 0022 and Fig. 1, teaches that production data may be stored in a production database 104 separately from data stored in a change order (pending) database 102. The pending database 103 may store data related to changes requested to be made to the production data in the production database 104. Gopalakrishnan in par 0022 and Fig. 1, further teaches that a single database 130 may contain both the production 122 and pending data 124. Gopalakrishnan in par 0033 and Fig. 3(a), teaches an example in which illustrates a view of data in a production database that may be provided to a user); and 
a processor programmed to: 
output the first data stored in the memory (Gopalakrishnan in par 0032 – 0033 and Fig.3 (a), disclose an example of data in a change management database that can be used. Figure 3(a) disclose an example in which illustrates a view of data in a production database that may be provided to a user);
acquire second data obtained as a result of editing the first data (Gopalakrishnan in par 0034, and Fig. 3(b), further discloses an example in which a user may request that the NumberData and CharacterData values for row ID2 be changed. The user may be shown the old (production database) and new (pending database) values simultaneously. For example, the old and new values can be displayed by utilizing a redlining approach where the marking of changes is shown by underlining added content and striking out deleted content);
output instructions to display a list of individual data having a difference between the second data and the first data, the individual data having the difference being displayed for each of difference types including a newly registered type, a changed type, and a deleted type (Gopalakrishnan in par 0034 - 0035 and Fig. 3(b), discloses an example in which a user may request that the NumberData and CharacterData values for row ID2 be changed. The user may be shown the old (production database) and new (pending database) values simultaneously. For example, the old and new values can be displayed by utilizing a redlining approach where the marking of changes is shown by underlining added content and striking out deleted content. The ACDType (Add/change/delete type) value is also changed to “update” to indicate the type of change that has been made to this row. Figure 3D, also shows that a request to add a new row has been made. The ACDType value of row ID4 (the newly added row) contains a value of “add” to indicate that this row is to be created and added to the production database). Accordingly, Gopalakrishnan by ; and 
when individual data corresponding to the newly registered type, the changed type, or the deleted type does not exist, output instructions to affirmatively display that the individual data corresponding to the newly registered type, the changed type, or the deleted type does not exist (Gopalakrishnan in par 0033 - 0034 and Fig. 3(a) – 3(b), further teaches that the table additionally includes a column named Changed which can be used to indicate whether any modification has been requested or pending. This Column may contain a Boolean value, for instance, a 0/1, True/False, or Yes/No value. Figure 3(a) illustrates a view of data in a production database that may be provided to a user. The data shown is currently in the production database and therefore no changes are pending. As shown in figure 3(b), the change management system may track this change by setting the Changed value for this row to “Y” (representing a 1/True/Yes value) to indicate that this row includes a pending Change. Gopalakrishnan in par 0035 and Fig. 3(c), further teaches that in the example, the changed value receives a value of “N” since no change has been made from a previous exist in versioning policy. For example, new row ID4 may have received a value “Y” in it’s changed field to indicate that this row is new and the user has made some changes. Gopalakrishnan in par 0040 and Fig. 5, further teaches that an ACDType column indicates the type of change that may be requested. As no changes have yet been requested in the current example, the ACDType column is empty. Gopalakrishnan in par 0041 and Fig. 5(b). further 
Accordingly, the ACDType column is populated with an indicator (Add, update or delete to indicate that the type of data exist, and it is null or empty to indicate that there is no data associated with a difference type. Accordingly, Gopalakrishnan by leaving the column empty is affirmatively indicating that the data type does not exist for the newly registered type, the changed type or the deleted type.

Regarding Claim 14, Gopalakrishnan teaches the limitations contained in parent Claim 1. Gopalakrishnan further teaches:
wherein: the processor is programmed to receive new editing with respect to the individual data displayed for each difference type (Gopalakrishnan in par 0035 and Fig. 3(c), further teaches that in the example, the changed value receives a value of “N” since no change has been made from a previous exist in versioning policy. For example, new row ID4 may have received a value “Y” in it’s changed field to indicate that this row is new and the user has made some changes. Gopalakrishnan in par 0037 and Fig. 4(a) - (b), further teaches that the transition between FIG. 4(a) and FIG. 4 (b) illustrates the removal of pending changes to the production database, namely changes that were made to NumberData and CharacterData fields. As shown .

Regarding Claim 15 Gopalakrishnan teaches the limitations contained in parent Claim 1. Gopalakrishnan further teaches:
wherein, when the individual data is to be displayed for each difference type, the processor is programmed to output instructions to display an item that is unchangeable due to a user not having an editing authorization, such that the item is clearly indicated as being unchangeable (Gopalakrishnan in par 0029, teaches that if a requested change in the list price of the tire is sufficiently minor, say less than 10%, then the change may be directly committed to the production database 104 without approval. If the requested change in list price is beyond a certain threshold, say more than 10%, then the requested change must first reside in change order database 102 before it can be pushed to the production database 104 following approval,” where a display of pending edits indicate that the user does not have the authority to change them without approval).

Regarding Claim 16, Gopalakrishnan teaches the limitations contained in parent Claim 14. Gopalakrishnan further teaches:
wherein: the processor is programmed to notify a user that an unchangeable item exists if the plurality of items constituting the individual data displayed for each difference type include an item that is unchangeable due to the user not having an editing authorization (Gopalakrishnan in par 0043, further teaches that if a change is submitted that cannot be made since it would first require approval, instead of displaying an error message as conventional systems, a popup message may be shown).

Regarding Claim 17, Gopalakrishnan teaches an information processing system (See Gopalakrishnan’s Abstract) comprising: 
an information processing apparatus including a memory that is configured to store first data constituted of a plurality of pieces of individual data each including a plurality of items (Gopalakrishnan in par 0022 and Fig. 1, teaches that production data may be stored in a production database 104 separately from data stored in a change order (pending) database 102. The pending database 103 may store data related to changes requested to be made to the production data in the production database 104. Gopalakrishnan in par 0022 and Fig. 1, further teaches that a single database 130 may contain both the production 122 and pending data 124. Gopalakrishnan in par 0033 and Fig. 3(a), teaches an example in which illustrates a view of data in a production database that may be provided to a user), and 
a processor programmed to: 
output the first data stored in the memory, -4-Application No. 16/389,035 
acquire second data obtained as a result of editing the first data (Gopalakrishnan in par 0034, and Fig. 3(b), further discloses an example in which a user may request that the NumberData and CharacterData values for row ID2 be changed. The user may be shown the old (production database) and new (pending database) values simultaneously. For example, the old and new values can be displayed by utilizing a redlining approach where the marking of changes is shown by underlining added content and striking out deleted content), 
output instructions to display a list of individual data having a difference between the second data and the first data stored in the memory, the individual data having the difference being displayed for each of difference types including a newly registered type, a changed type, and a deleted type (Gopalakrishnan in par 0034 - 0035 and Fig. 3(b), discloses an example in which a user may request that the NumberData and CharacterData values for row ID2 be changed. The user may be shown the old (production database) and new (pending database) values simultaneously. For example, the old and new values can be displayed by utilizing a redlining approach where the marking of changes is shown by underlining added content and striking out deleted content. The ACDType (Add/change/delete type) value is also changed to “update” to indicate the type of change that has been made to this row. Figure 3D, also shows that a request to add a new row has been made, The ACDType value of row ID4 (the newly added row) contains a value of “add” to indicate that this row is to be created and added to the production database). Accordingly, , and 
when individual data corresponding to the newly registered type, the changed type, or the deleted type does not exist, output instructions to affirmatively display that the individual data corresponding to the newly registered type, the changed type, or the deleted type does not exist (Gopalakrishnan in par 0033 - 0034 and Fig. 3(a) – 3(b), further teaches that the table additionally includes a column named Changed which can be used to indicate whether any modification has been requested or pending. This Column may contain a Boolean value, for instance, a 0/1, True/False, or Yes/No value. Figure 3(a) illustrates a view of data in a production database that may be provided to a user. The data shown is currently in the production database and therefore no changes are pending. As shown in figure 3(b), the change management system may track this change by setting the Changed value for this row to “Y” (representing a 1/True/Yes value) to indicate that this row includes a pending Change. Gopalakrishnan in par 0035 and Fig. 3(c), further teaches that in the example, the changed value receives a value of “N” since no change has been made from a previous exist in versioning policy. For example, new row ID4 may have received a value “Y” in it’s changed field to indicate that this row is new and the user has made some changes. Gopalakrishnan in par 0040 and Fig. 5, further teaches that an ACDType column indicates the type of change that may be requested. As no changes have yet been requested in the current example, the ACDType column is empty. Gopalakrishnan in par 0041 and Fig. 5(b). further 
Accordingly, the ACDType column is populated with an indicator (Add, update or delete to indicate that the type of data exist, and it is null or empty to indicate that there is no data associated with a difference type. Accordingly, Gopalakrishnan by leaving the column empty is affirmatively indicating that the data type does not exist for the newly registered type, the changed type or the deleted type);and 
a terminal that is configured to edit the first data output by the information processing apparatus to be the second data and transmit the second data to the information processing apparatus (Gopalakrishnan in par 0036, teaches that the pending changes may be submitted to the change management system. The changes may be directly committed to the production database. Alternatively, some or all of the changes may first require approval before they are committed to the production database,” where submitting the pending changes means transmitting them to be stored).

Regarding Claim 18, this claim merely recites a non-transitory computer readable medium storing a program causing a computer to execute a process as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Ford (US 2016/0342632) (hereinafter Ford).

Regarding Claim 2, Gopalakrishnan teaches the limitations contained in parent Claim 1. 
However, Gopalakrishnan does not specifically disclose wherein the processor is programmed to output instructions to display all pieces of individual data corresponding to the same difference type within a single display region.  
Ford, in par 0006 and Fig. 3A - 3B, teaches that the computer program code is configured to identify at least one group of the plurality of changes based on at least one commonality, aggregate the respective changes within each identified group to generate respective summaries, and generate the automated release report by 
Ford in par 0044, further teaches that whereas the plurality of changes may include each and every data record that has changed in the geographic database 10 between two versions of the database, the groups identified in operation 220 may each include only a portion of all the changes based on the changes having commonalities. For example, the commonality may be a category or categories of the change (e.g., event type such as newly added, increased, decreased, or modified), type of the changed or newly added data record and/or any combination thereof.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have included Ford’s method into Gopalakrishnan’s method of presenting a user interface to display both the production and pending values because both present views of record changes and indicate type of changes. The motivation to combine is that the Delta Delivery Format (DDF) may be beneficial for some users, such as representatives of the client system 12, the automated release report may provide a more high-level summary for efficient interpretation and understanding of the changes provided in the most recent database version (See Ford’s par 0070).

Regarding Claim 3, Gopalakrishnan in view of Ford teaches the limitations contained in parent Claim 2. Ford further teaches:
wherein the processor is programmed to output instructions to display individual data of various difference types in different display regions in accordance with the difference types (Ford, in par 0006 and Fig. 3A - 3B, teaches that the computer program code is configured to identify at least one group of the plurality of changes based on at least one commonality, aggregate the respective changes within each identified group to generate respective summaries, and generate the automated release report by incorporating a plurality of summaries. Wherein each summary for each corresponding type is displayed in different regions within the same displayed report. Ford in par 0044, further teaches that whereas the plurality of changes may include each and every data record that has changed in the geographic database 10 between two versions of the database, the groups identified in operation 220 may each include only a portion of all the changes based on the changes having commonalities. For example, the commonality may be a category or categories of the change (e.g., event type such as newly added, increased, decreased, or modified), type of the changed or newly added data record and/or any combination thereof).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have included Ford’s method into Gopalakrishnan’s method of presenting a user interface to display both the production and pending values because both present views of record changes and indicate type of changes. The motivation to combine is that the Delta Delivery Format (DDF) may be beneficial for some users, such as representatives of the client system 12, the automated release report may provide a more high-level summary for efficient interpretation and understanding of the changes provided in the most recent database version (See Ford’s par 0070).

Regarding Claim 7, Gopalakrishnan teaches the limitations contained in parent Claim 1. 
However, Gopalakrishnan does not specifically disclose wherein the processor is programmed to output instructions to display the number of data pieces of individual data corresponding to each difference type.
Ford in par 0055, further teaches that for example, apparatus 20 may aggregate and summarize the identified changes by providing a total count of changes in the identified group. Wherein each summary for each corresponding type can display a plurality of records and/or an aggregate total count/number of records.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have included Ford’s method into Gopalakrishnan’s method of presenting a user interface to display both the production and pending values because both present views of record changes and indicate type of changes. The motivation to combine is that the Delta Delivery Format (DDF) may be beneficial for some users, such as representatives of the client system 12, the automated release report may provide a more high-level summary for efficient interpretation and understanding of the changes provided in the most recent database version (See Ford’s par 0070).

Regarding Claim 8, Gopalakrishnan in view of Ford teaches the limitations contained in parent Claim 2. Ford further teaches:
wherein the processor is programmed to output instructions to display the number of data pieces of individual data corresponding to each difference type .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have included Ford’s method into Gopalakrishnan’s method of presenting a user interface to display both the production and pending values because both present views of record changes and indicate type of changes. The motivation to combine is that the Delta Delivery Format (DDF) may be beneficial for some users, such as representatives of the client system 12, the automated release report may provide a more high-level summary for efficient interpretation and understanding of the changes provided in the most recent database version (See Ford’s par 0070).

Regarding Claim 9, Gopalakrishnan in view of Ford teaches the limitations contained in parent Claim 3. Ford further teaches:
wherein the processor is programmed to output instructions to display the number of data pieces of individual data corresponding to each difference type (Ford in par 0055, further teaches that for example, apparatus 20 may aggregate and summarize the identified changes by providing a total count of changes in the identified group. Wherein each summary for each corresponding type can display a plurality of records and/or an aggregate total count/number of records).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Ford and further in view of Griffith (US 2010/0037172 A1) (hereinafter, Griffith).

	Regarding Claim 13, Gopalakrishnan in view of Ford teaches the limitations contained in parent Claim 7.
The information processing apparatus according to Claim 7, 
wherein the processor is programmed to output instructions such that the number of data pieces is displayed above a center of a display-3-Application No. 16/389,035 region and a list of individual data corresponding to at least one of the difference types is displayed below a display region for the number of data pieces.  
Ford further teaches wherein the processor is programmed to output instructions such that the number of data pieces is displayed […](Ford in par 0055,  and 
a list of individual data corresponding to at least one of the difference types is displayed below a display region for the number of data pieces (Ford, in par 0006 and Fig. 3A - 3B, teaches that the computer program code is configured to identify at least one group of the plurality of changes based on at least one commonality, aggregate the respective changes within each identified group to generate respective summaries, and generate the automated release report by incorporating a plurality of summaries. Wherein each summary for each corresponding type is displayed in different regions within the same displayed report. Ford in par 0044, further teaches that whereas the plurality of changes may include each and every data record that has changed in the geographic database 10 between two versions of the database, the groups identified in operation 220 may each include only a portion of all the changes based on the changes having commonalities. For example, the commonality may be a category or categories of the change (e.g., event type such as newly added, increased, decreased, or modified), type of the changed or newly added data record and/or any combination thereof).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have included Ford’s method into Gopalakrishnan’s method of presenting a user interface to display both the production and pending values because both present views of record changes and 
However, Gopalakrishnan in view of Ford does not specifically disclose wherein the processor is programmed to output instructions such that the number of data pieces is displayed above a center of a display region.
Griffith teaches that a toolbar includes a tab that displays a count of each informational message (e.g., alert or tip) which relates to the displayed data and which has not been dismissed by the current user. Where toolbars and tabs are usually displayed above a display region. When the user clicks on the tab, the platform displays a tabbed window that includes a list of the informational messages. Where tabbed window is usually placed just under the tab indicator (See Griffith’s Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have included Griffith’s method displaying data above a center of a display region into Ford’s method of providing summary view of changes based on change types because both calculate a total for each grouping of items in the list. The motivation to combine is that the platform displays a view with the order's data and a standardized (e.g., with respect to location and controls) toolbar with a tab showing a count of the informational messages (e.g., alerts or tips) that relate to the order's data and that have not been dismissed by that user (See Griffith’s par 0049).

Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive.

Regarding 35 U.S.C. 102:
(1) Applicant argues: that in Gopalakrishnan there is no affirmative indication that a newly registered type, the changed type, or the deleted type does not exist. Instead, there is only an affirmative indication that existing data has or has not been changed. (see, e.g., Fig. 3(b) , column “changed”).
Therefore, Gopalakrishnan does not disclose “when individual data corresponding to the newly registered type, the changed type, or the deleted type does not exist, output instructions to affirmatively display that the individual data corresponding to the newly registered type, the changed type, or the deleted type does not exist”.
The examiner respectfully disagrees.
Firstly, as admitted by the applicant, Gopalakrishnan teaches an affirmative indication that existing data has or has not been changed. Based on the broadest reasonable interpretation (BRI) the claim require an affirmative indication that at least one of the three types of data does not exist, Gopalakrishnan by indicating that the data has not been changed, teaches that the changed type does not exists.
Additionally, Gopalakrishnan in par 0040, teaches that an ACDType column indicates the type of change that may be requested. As no changes have yet been 
Gopalakrishnan in par 0041 and Fig. 5(b). further illustrates the effect of an update operation on an attribute of the item. A request is made to modify the color attribute of the item, here updating the color of the car to blue. Accordingly, the ACDType (or Action) column of the pending database layer is set to an “update” value to indicate that a pending change exists for the item. 
Accordingly, the ACDType column is populated with an indicator (Add, update or delete to indicate that the type of data exist, and it is null or empty to indicate that there is no data associated with a difference type. Furthermore, Gopalakrishnan by leaving the column empty is affirmatively indicating that the data type does not exist for the newly registered type, the changed type or the deleted type.

The examiner suggests that the claim can be clarify by clearly claiming how the claim is affirmatively indicating that the type of data does not exist. The claim can be further clarify what type of indicator is been used to indicate that the data type does not exist.
Therefore, Gopalakrishnan teaches Claim 1 as claimed.
Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.
For at least the foregoing reasons, Examiner maintains prior art rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARIEL MERCADO/Primary Examiner, Art Unit 2176